Exhibit (a)(5)(b) Comtech Extends Tender Offer for Radyne Corporation Melville, NY – June 23, 2008: Comtech Telecommunications Corp. (“Comtech”) (NASDAQ:CMTL) announced today that Comtech TA Corp., a wholly-owned subsidiary of Comtech, has extended the expiration for its tender offer to purchase all issued and outstanding shares of common stock, par value $.001 per share (“Shares”), of Radyne Corporation (“Radyne”) (NASDAQ: RADN), at a price of $11.50 per Share, to 12:00 midnight, New York City time, on Tuesday, July 15, 2008. Based on a preliminary count by the depositary for the tender offer, as of the close of business on June 20, 2008 (the date on which the tender offer was scheduled to expire), a total of 16,712,593 Shares, which represent approximately 88% of the Shares subject to the tender offer, have been tendered and not withdrawn pursuant to the tender offer and an additional 847,083 Shares were guaranteed to be delivered within the next three days. Comtech also announced that the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, is scheduled to expire at 11:59 P.M. on Monday, June 30, 2008, unless earlier terminated by the Antitrust Division of the U.S. Department of Justice or Comtech receives a request for additional information or documentary material from the Antitrust Division prior to that time. About Comtech Telecommunications Corp. Comtech Telecommunications Corp. designs, develops, produces and markets innovative products, systems and services for advanced communications solutions. Comtech believes many of its solutions play a vital role in providing or enhancing communication capabilities when terrestrial communications infrastructure is unavailable or ineffective. Comtech conducts business through three complementary segments: telecommunications transmission, mobile data communications and RF microwave amplifiers. Comtech sells products to a diverse customer base in the global commercial and government communications markets.
